Fore, C. J:—
As to the first exception, the affidavit of the plaintiff appearing upon the record to the effect that there was danger of losing the benefit of his process by delay, is sufficient without a statement upon the record that the Justice was satisfied by said oath that there was such danger.
The second and third exceptions are also insufficient. It appears from the récord that the summons was served on the day after it was delivered to the constable, which was a reasonable time, it not appearing that it could have been served sooner. It has been held by this Court that two days is a reasonable time in which to serve and return a summons returnable forthwith.
As to the fourth exception, where a summons is returnable forthwith the Justice can render judgment upon the return of the writ and is not required to wait until the close of the business day.
Judgment below affirmed.